Kruse, P. J. (dissenting):
At the time the defendant became a city in 1902 (Laws of 1902, chap. 63) it assumed all the obligations of the villages from which it was formed. The rights of all persons which had arisen or accrued against the villages remained intact and were in no wise affected or changed thereby. Special reference was made to the fire departments of the villages, which at that time seem to have been composed of volunteer firemen. (§ 4.) The act contemplated changing the fire department to practically a ■ paid department, requiring, however, volunteer firemen to be preferred. The firemen were classified as paid men and call men. The salary of the officers and paid men was fixed. The call men were only to be paid by the hour for service at fires or when called out for practice or review. The officers and paid men were exempted from military and jury duty, and it was provided that “the call men shall be entitled to the same privileges and exemptions as are accorded by the laws of this State to volunteer firemen.” (§§ 115-119.)
I think this provision had the effect to leave the status of the call men as volunteer firemen unchanged. While the claim here in controversy, at the time of the change from village to urban form of government, did not have even a potential existence (for it does not appear that the fireman for whose death the petitioner seeks to recover was then connected with the fire department), it is clear that at that time in case of death of volunteer firemen a specific sum was to be paid to their executors or administrators for the benefit of their next of kin.
It is true that the provisions of the act which is now the General Municipal Law (Consol. Laws, chap. 24 [Laws of 1909, chap. 29], § 205, as amd. by Laws of 1914, chap. 400) respecting such claims as this were not made applicable to cities until four years after this city had been organized (Laws of 1906, chap. 49, amdg. Laws of 1895, chap. 615), but if these men retained their status as volunteer firemen, they name within the provisions of the act, even if they lost the benefit of the similar provisions contained in the village charters when the villages became a city.
These call men do not follow fire service as a vocation. They have no fixed salary; they respond upon call and are paid *349a mere pittance for their service. It is but just that if injury or death results, some compensation should be made to them for such injuries or to their dependents in case of death. The provision should receive a liberal rather than a narrow and restricted construction. I think the petitioner’s claim is within its provisions.
My conclusion is that the county judge was right and that the order should be affirmed, with costs.
Order and determination of County Court reversed and application denied, without costs.